 THE UNION NEWS COMPANY13mixing through dumping, mixers or spongers of bread, rolls,cakes, orpies,oven men or drawers, benchhands,underhand on cakes,bread,rolls, or pies,and jobbers and apprentices on bread, rolls,cakes,or pies.These units conformed to the contractual units which came under thejurisdiction of Local 218,and are the units sought by the Petitionerherein.In those cases,the employers and Local 218 and Local 218Acontended that the appropriate units should consist of the foregoingemployees as well as the employees in the contractual units which cameunder the jurisdiction of Local 218A.The same contentionis made bythese parties in the instant cases.In its decision in the earlier cases, the Board found that the dutiesand interests of the employees in the units sought by the Petitionerwere separate and distinct from those of the employees whom theemployers and Locals 218 and 218A would have included and, there-fore, were appropriate.In view of the parties'stipulation herein, andthe Board's decision in CasesNos. 17-RC-2686 and17-RC-2688, wefind that the units sought by the Petitioner herein are appropriate.Accordingly,we find that the following employees of The GreatAtlantic and Pacific Company, National Bakery Division, and ofFairfax Baking Company,Division of Safeway Stores,Inc., locatedin KansasCity,Missouri,constitute units appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act:All employees engaged in operations of mixing through dumping,mixers or spongers of bread, rolls,cakes,or pies,oven men or drawers,benchhands,underhand on cakes, bread,rolls,or pies,and jobbers andapprentices on bread, rolls,cakes, or pies,but excluding wrappingmachine operators,ingredient scalers,icingmakers or fruit cooks,head checkers,receiving and shipping clerks, stationary engineers,machinists,bread salesmen,office clerical employees,professional em-ployees, guards,and all supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]The Union News Company1andInternational Union of OperatingEngineers,Local94, AFL-CIO,Petitioner.Case No. 2-RC-965.July 7,1958DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John J. Carmody,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.1The name of the Employerappears ascorrected at the hearing.121 NLRB No. 4. 14DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of -Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in thiscase,the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations 2 involved claim to represent employeesof the Employer.3.No question, affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:Local 1115-C, Amusement Clerks & Concessionaires EmployeesUnion, Retail Clerks International Association, AFL-CIO,3 theIntervenor herein, moves to dismiss the petition, asserting that acurrent collective-bargaining agreement between the Employer andthe Intervenor constitutes a bar to the petition.The Petitionerapparently contends that the contract cannot be a bar because it con-tains a union-security clause and the Intervenor was not in compli-ance with Section 9 (f), (g), and (h) of the Act on the date of itsexecution.The Employer ,takes no position in this regard.The contract was executed on January 11, 1958, and will terminateJanuary 11, 1961, unless automatically renewed in accordance withits provisions.The petition herein was filed on January 14, 1958.Neither on the face of the petition nor at the hearing did the Peti-tioner indicate that a claim for recognition had been communicatedto the Employer prior to the filing of the petition.We have been advised administratively that the Intervenor wasnot in compliance with Section 9 (f), (g), and (h) of the Act betweenDecember 18, 1957, and March 8, 1958, including the intervening dateof January 14, 1958, when the petition was filed.However, on March19, 1957, the Intervenor received notice' from the Board of its com-pliance with Section 9 (f), (g), and (h).Insofar as it is pertinent, Section 8 (a) (3) of the Act provides:... That nothing in this Act . . . shall preclude an employerfrom making an agreement with a labor organization . . . torequire as a condition of employment membership therein .. .(i) if such labor organization is the representative of the em-ployees. . . and has at the time the agreement was made orwithin the preceding twelve months received from the Board a2 The Intervenor, Local 1115-C, Amusement Clerks & Concessionaires Employees Union,Retail ClerksInternationalAssociation, AFL-CIO, intervened on the basis of its contractinterest.,3 The nameof the Intervenor appears as corrected at the hearing THE EVANSPIPECOMPANY15noticeof compliancewithsection9(f),(g),(h)....[Emphasis supplied.]We find that as the Intervenor received notice of compliance withSection 9 (f), (g), and(h) of the Actwithin 12 months prior tothe time the contract herein was made, the union-security clause islawful and the contract is a barto theuntimely petition.Accordingly,'smotion and shall dismiss the petition.[The Board dismissed the petition.]The Evans Pipe Company; Stillwater Clay Products Company;RobinsonClayProduct Company,Factory #6; 1 Clay CitySewer Pipe Company; 1 Larson Clay Products Company; Rob-insonClay ProductCompany; 1 McClain Firebrick Divisionof H. K. Porter Company, Inc ; 1 Universal Sewer Pipe Corpo-ration,Plant No. 1;1Universal Sewer Pipe Corporation; Den-nison Sewer Pipe Company;1Universal Sewer Pipe Corpora-tion,Plant No.2 and PlantNo. 51andInternational Union ofOperating Engineers,LocalNo. 821, AFL-CIO,Petitioner.Cases Nos. 8-RC-3177, 8-RC-3178, 8-RC-3179, 8-RC-3180, 8-RC-3181, 8-110-39204, 8-R0-39206, 8-RC-3210, 8-R039211,2 8-RC-3212,and 8-RC-3217. July 8,1958DECISION AND ORDERUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, consolidated hearings were held beforeCarroll L. Martin, hearing officer.The hearing officer's rulings madeat the hearings are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds:1.The Employers are engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employers.3.No question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:"The Petitioner seeks to represent the boilerroom firemen of the vari-ous Employers in separate units; alternatively, it will accept a multi-i The name of this Employer appears as amended at the hearing.2 On Petitioner's motion,this petition was withdrawn at the hearing.121 NLRB No. 5.